DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raimondi WO2011121476 in view of Hoffmann US8429879.
Claims 1, 10, and 20. Raimondi discloses a tile leveling device comprising: a leveling device comprising: a body (2) defining an open window (5), a base (5) orthogonally coupled to the body, an base to body coupling including a frangible breakaway section (denoted by 7a below), the base and body being integral prior to frangible separation, the frangible breakaway section, upon breaking, frangibly separating the body from the base (Pg.7:20-22), a first notch (5a) formed between the first and second bars, and a second notch (5b) formed between the third and fourth bars; the first notch being sized to accept at least one of one tile and two tiles thereat (Fig.4), and a wedge device (3) comprising: a backstop member (above 26), and a wedge member extending from the backstop member, the wedge member having a tapered surface penetrating the open window and exerting force against both tiles pressing the tiles against the first and second bars (Fig.1) but fails to disclose an I-shaped base having spaced first, second, third, and fourth bars extending transversely from the body, the spaced first and second bars extending to the front and outward of the body and the spaced third and fourth bars extending to the rear and outward of the body, whereby in a one tile configuration, the first notch is configured to provide edge-to-mortar-to-subfloor contact with excess mortar leaving bounds of the I-shaped base via the first notch, whereby in a two tile configuration, the first notch is configured to provide each of the two tiles with corner-to-mortar-to-subfloor contact and edge-to-mortar-to-subfloor contact with excess mortar leaving the bounds of the I-shaped base via the first notch; the second notch being sized to accept at least one of one tile and two tiles thereat, whereby in a one tile configuration, the second notch is configured to provide edge-to-mortar-to-subfloor contact with excess mortar leaving bounds of the I-shaped base via the second notch, whereby in a two tile configuration, the first notch is configured to provide each of the two tiles with corner-to-mortar-to-subfloor contact and edge-to-mortar-to-subfloor contact with excess mortar leaving the bounds of the I-shaped base via the second notch.
	Hoffman discloses a I-shaped base (1600) with a first and second notch (between elements 1612), an I-shaped base having spaced first, second, third, and fourth bars (1614) extending transversely from the body, the spaced first and second bars extending to the front and outward of the body and the spaced third and fourth bars extending to the rear and outward of the body (Fig.16), whereby in a one tile configuration, the first notch is configured to provide edge-to-mortar-to-subfloor contact with excess mortar leaving bounds of the I-shaped base via the first notch, whereby in a two tile configuration, the first notch is configured to provide each of the two tiles with corner-to-mortar-to-subfloor contact and edge-to-mortar-to-subfloor contact with excess mortar leaving the bounds of the I-shaped base via the first notch; the second notch being sized to accept at least one of one tile and two tiles thereat, whereby in a one tile configuration, the second notch is configured to provide edge-to-mortar-to-subfloor contact with excess mortar leaving bounds of the I-shaped base via the second notch, whereby in a two tile configuration, the first notch is configured to provide each of the two tiles with corner-to-mortar-to-subfloor contact and edge-to-mortar-to-subfloor contact with excess mortar leaving the bounds of the I-shaped base via the second notch. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Raimondi with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Hoffman. 


    PNG
    media_image1.png
    403
    505
    media_image1.png
    Greyscale

Claims 2 and 11. Raimondi as modified discloses the I-shaped based having spaced first, second, third, and fourth bars extending transversely from the body further comprises first, second, third, and fourth bars (tip of 1614 in Fig.16 or 1701 in Fig.17 of Hoffman) that extend upwards toward the body in an arcuate fashion to define a respective four points of contact for two, three, and four tiles (curvature of base in Fig.16 or Fig.17 of Hoffman).

Claims 3 and 12. Raimondi as modified discloses the body further comprises a spacer (thickness of 7) extending transversely from the front and rear of the body, the spacer configured to position the first and second tiles a predetermined distance apart (Fig.4).

Claims 4 and 13. Raimondi as modified discloses the wedge member (3) further comprises teeth along the tapered surface, the teeth latch onto an upper edge (11) of the open window (15, Fig.1).

Claims 5 and 14. Raimondi as modified discloses the I-shaped base further comprises an intersection with a crossbar (1701) located between the first and second bars and the second and fourth bars (Fig.17 of Hoffman).

Claims 6 and 15. Raimondi as modified discloses the crossbar further comprises a fifth bar extending to the front of the body and a sixth bar extending to the rear of the body (Fig.17 of Hoffman).

Claims 7 and 16. Raimondi as modified discloses the crossbar intersects the first notch forming first and second subnotches between the first and second bars and the crossbar, and wherein the crossbar intersects the second notch forming third and fourth subnotches between the third and fourth bars and the crossbar (Fig.17 of Hoffman).

Claims 8 and 17. Raimondi as modified discloses the first, second, third, and fourth bars each further comprise respective outwardly extending arcuate portions at the respective ends that compress and flatten (curvature of base in Fig.17 of Hoffman).

Claims 9 and 18. Raimondi as modified discloses an open span (15) proximally interposed between the first and second breakaway sections, the open span forming a portion of the open window (shown above).

Claim 19. Raimondi as modified discloses the first notch and the second notch, in combination, accept a tile configuration selected from the group consisting of two tiles, three tiles, and four tiles (as shown in Fig.4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633